DURING OUR RECENT TELEPHONE CONVERSATION REGARDING THE INFORMAL OPINION ON WHETHER BOAT MECHANICS OF THE LAKE PATROL DIVISION OF THE DEPARTMENT OF PUBLIC SAFETY WERE PERMITTED TO BE MEMBERS OF OLERS, IT BECAME APPARENT THAT YOU ARE ALSO CONCERNED WHETHER EMPLOYEES OF THE COMMUNICATIONS DIVISION ARE ALSO CONSIDERED TO BE MEMBERS OF OLERS.
LET ME DRAW YOUR ATTENTION AGAIN TO 47 O.S. 2-309.2 (1981). THIS SECTION PROVIDES FOR A MANDATORY TRANSFER FROM OPERS TO OLERS OF THE EMPLOYEES OF THE COMMUNICATIONS DIVISION AND WATERWAYS PATROL DIVISION OF THE DEPARTMENT OF PUBLIC SAFETY, EFFECTIVE JULY 1, 1981. THEREFORE, THIS SECTION REQUIRED TRANSFER OF THE EMPLOYEES OF THE COMMUNICATIONS DIVISION TO OLERS.
MY UNDERSTANDING IS THAT THE COMMUNICATIONS DIVISION CONSISTS OF DISPATCHERS, RADIO TECHNICIANS, TOWER TECHNICIANS, AND CHIEF COMMUNICATIONS OFFICER. A REVIEW OF THE LEGISLATIVE HISTORY AS INDICATED BY THE STATUTORY HISTORY, REVEALS THAT AS FAR BACK AS 1971 MEMBERS OF THE COMMUNICATIONS DIVISION WERE PERMITTED TO BECOME MEMBERS OF OLERS. IT WAS NOT UNTIL 1981 THAT ALL MEMBERS OF THE COMMUNICATIONS DIVISION WERE REQUIRED TO BECOME MEMBERS OF OLERS. SEE ALSO A.G. OPIN. NO. 81-035. IT IS ALSO MY UNDERSTANDING THAT THE COMMUNICATIONS DIVISION HAS NEVER EMPLOYED ANY CERTIFIED POLICE OR PEACE OFFICERS.
IN CONTRAST, AT THE TIME THE WATERWAYS PATROL DIVISION WAS ALSO TRANSFERRED TO OLERS, THE ONLY PERSONNEL STATUTORILY PERMITTED TO BE MEMBERS OF THE WATERWAYS DIVISION WERE COMMISSIONED OFFICERS. (SEE 63 O.S. 825.1.) IN 1988 THE WATERWAYS PATROL STATUTE WAS RENUMBERED, AMENDED AND THE DIVISION GIVEN THE NEW NAME OF THE LAKE PATROL DIVISION. 47 O.S. 2-134 (1988). THE PRESENT STATUTE CONFIRMS THAT LAKE PATROLMEN ARE CONSIDERED TO BE PEACE OFFICERS OF THE STATE OF OKLAHOMA. 47 O.S. 2-135 (1988).
THE FACT THAT THE COMMUNICATIONS DIVISION OF THE DEPARTMENT OF PUBLIC SAFETY IS THE ONLY DIVISION CONSIDERED A MEMBER OF OLERS WHOSE MEMBERS ARE NOT COMMISSIONED OR CERTIFIED PEACE OFFICERS, DOES NOT MEAN THAT THE TRANSFER OF THE COMMUNICATIONS DIVISION TO OLERS CONFLICTS WITH THE OVERALL INTENT OF THE OKLAHOMA LAW ENFORCEMENT RETIREMENT SYSTEM ACT. SOME OF THE VERY LEGITIMATE REASONS THE LEGISLATURE MAY HAVE CHOSEN TO INCLUDE THE COMMUNICATIONS DIVISION MIGHT BE THAT DISPATCHERS AND TECHNICIANS ARE CONSIDERED TO BE AN INTEGRAL AND INDIVISIBLE PART OF THE LAW ENFORCEMENT SYSTEM. THE LIVES OF THE OFFICERS, AS WELL AS THE VICTIMS AND PERPETRATORS OF CRIME, ARE DEPENDENT UPON THE COMMUNICATIONS DIVISION WORKING AS A TEAM WITH THE OTHER LAW ENFORCEMENT OFFICERS. AGAIN, AN AGENCY'S CONSISTENT INTERPRETATION OF A STATUTE IS PERSUASIVE. CLINKENBEARD V. FRAZIER, 582 P.2D 413 (OKL.APP.1978).
(RACHEL LAWRENCE-MOR)